Citation Nr: 1747092	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-14 810	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicide agents.

2.  Entitlement to service connection for residuals of non-Hodgkin's lymphoma, to include as a result of exposure to herbicide agents.


ORDER

Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicide agents, is granted.

Entitlement to service connection for residuals of non-Hodgkin's lymphoma, to include as a result of exposure to herbicide agents, is granted.



WITNESS AT HEARING ON APPEAL

The Veteran


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents while stationed at Fort Detrick.

2.  The Veteran's prostate cancer is presumed to be related to his exposure to herbicide agents.

3.  The residuals of the Veteran's non-Hodgkin's lymphoma are presumed to be related to his exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  Prostate cancer is presumed to be related to exposure to herbicide agents in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).   

2.  Non-Hodgkin's lymphoma is presumed to be related to exposure to herbicide agents in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1958 to December 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2016.  A transcript of that hearing is of record.  These matters were previously remanded by the Board in October 2016.  

The issues have been framed as service connection for prostate cancer and residuals of non-Hodgkin's lymphoma because the medical record reflects that the Veteran had a diagnosis of prostate cancer in July 2012, which is during the appeal period.  However, a September 2013 VA treatment record indicates that the Veteran's non-Hodgkin's lymphoma was diagnosed approximately thirty years previously, and had no known recurrence.  Therefore, non-Hodgkin's lymphoma was not present during the period on appeal, and only residuals may be service-connected.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Prostate Cancer and Residuals of Non-Hodgkin's Lymphoma

The Veteran contends that his prostate cancer and non-Hodgkin's lymphoma are the result of exposure to herbicide agents when he was stationed at Fort Detrick.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Additionally, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  The diseases which are presumed to result from exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).   The presumption requires exposure to an herbicide agent and a manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Prostate cancer and non-Hodgkin's lymphoma need only have become manifest to a degree of 10 percent or more at any time after service.  
Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

Because prostate cancer and non-Hodgkin's lymphoma are both presumed to be caused by herbicide agents, the question before the Board is whether the Veteran was exposed to herbicide agents in service.  The Board finds that the evidence is at least in equipoise on this issue.

The Veteran has set forth several theories for how he believes he was exposed to herbicide agents being developed at Fort Detrick.  These theories include that as a mechanical draftsman, he was exposed to new and spent bomblets that he believes were used in testing the effective distribution of herbicide agents.  He also believes he was exposed because he would play football next to the fields outside the greenhouse, where he would see things growing one day and dead the next.  As the claims are being granted, the Board will not discuss the other theories of exposure.

The Veteran's personnel records reflect that he was assigned to a biological lab at Fort Detrick from July 1959 to December 1960.  A July 2017 memorandum from the Joint Services Research Center (JSRRC) notes that the Plant Science Lab, located at Fort Detrick, coordinated the development of Agent Orange and other tactical herbicides for use during the Vietnam War.  Small scale experiments at a greenhouse on Fort Detrick were conducted, and scientists would then travel to other locations and test tactical herbicides in actual jungle or forest conditions.  The large scale environmental tests were not done at Fort Detrick itself.  The memorandum advised that any veteran claiming Agent Orange exposure at Fort Detrick would need to provide evidence of working specifically on tactical herbicide projects because many other experimental projects were also being conducted there.  Additionally, the memorandum found that there is no record of Agent Orange being tested or used in "bomblets".  The JSRRC and National Archives and Records Administration (NARA) were unable to locate the Veteran's unit records, and were thus unable to confirm that the Veteran was exposed to herbicides while stationed at Fort Detrick.  This memorandum rules out the Veteran's assertion that he may have been exposed to residue from herbicide agents on the "bomblets" that he handled, but does not consider the Veteran's assertion that he played football in the fields outside the greenhouse, including next to plots of land where he believes that herbicide agents were tested because he saw plants growing one day and dead the next.  The memorandum does confirm the existence of small-scale greenhouse tests.  

In January 2013, the Veteran submitted an Archive Search Report Findings for Field Testing of 3,4,5-T and Other Herbicides: Fort Detrick, which was produced by the U.S. Army Corps of Engineers.  This report explained that 2,4,5-T was part of Agents Orange and Purple, and was contaminated with small amounts of the dioxin 2,3,7.8-tetrachlorodibenzo-p-dioxin (TCDD), which was the main concern related to possible adverse health effects from the use of Agents Orange and Purple.  This report described testing on small garden test plots at Fort Detrick, but explained that large spray tests occurred at locations other than Fort Detrick, which is consistent with the July 2017 memorandum.  The report went on to detail specific tests, which included tests of 2,4,5-T during the period when the Veteran was stationed at Fort Detrick.  The report explains that Fort Detrick developed a layout of a field of "garden plots" in March 1959, and contains a map showing that these plots were south of Crops Research Building 1301.  

The Board finds that although the July 2017 memorandum does not address the Veteran's contention that he played football next to garden plots where herbicide agents were being tested at Fort Detrick, it does confirm small-scale greenhouse testing.  The Archive Search Report Findings for Field Testing of 3,4,5-T and Other Herbicides explains that these small-scale tests were performed on a field of garden plots.  The objective evidence is thus consistent with the Veteran's assertion of a field of plots outside of greenhouses where he saw plants growing one day and dead the next, and beside which he played football.  Although he is not competent to determine whether an herbicide agent or some other chemical was being tested at a particular plot, the record does contain objective evidence that the prototypes for herbicide agents were being tested in garden plots consistent with the plots that he observed while playing football.  Allowing the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise that the Veteran played football next to plots where herbicide agents were sprayed, and thus at least as likely as not came in contact with those herbicide agents.  As the Board has found the Veteran was at least as likely as not exposed to herbicide agents while playing football, there is no need to discuss the other theories of exposure.

The Veteran was at least as likely as not exposed to herbicide agents, meaning that service connection for prostate cancer and residuals of non-Hodgkin's lymphoma is presumed.  Therefore, the Veteran's claims are granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  The American Legion

Department of Veterans Affairs


